DETAILED ACTION

Claims 1, 9, and 17 have been amended. Claims 1, 2, 4-9, 12-18, and 20 remain pending in the application.
Claims 1, 9 and 17 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

	Applicant's arguments regarding rejection under 35 U.S.C. § 103 have been fully considered.
Claims 1, 9 and 17 have been amended to further specify communicate with the external server via the communications port at a polling rate “to receive information indicative of the one or more operating parameters”.
In the remarks, applicant argues in substance that:

The examiner respectfully traverses applicant's arguments. The examiner submits that applicant has overlook the fact that Mucignat teaches in addition to transmit "keep alive" packets in the low power state, changes to the one or more operating parameters made at the user device are communicated to the HVAC controller via the external server in the low power state ([0077] a client mobile device requests server to change a thermostat setting, server classifies request as a high thermostatic importance data type to be transmitted even in the low power state, also see [0061]), as stated in previous office action.
Mucignat also teaches the newly added feature “to receive information indicative of the one or more operating parameters” (Figs. 6A & 6B [0060] [0061] [0077], thermostat setting change is classified as a high thermostatic importance data type, is transmitted in all power states).

Another iteration of claim analysis has been made. The teachings of Mucignat, Miller, Bruck, Schwendinger, and Warren as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claims. Refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 103

Claims 1-2, 4, 6-9, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mucignat US 20120233478 A1 in view of Miller US 20080223926 A1and Bruck US 20130263034 A11.

Regarding claim 1, Mucignat teaches:
A system (Fig. 1 [0031] thermostat 110 for HVAC system 120 for enclosure 100), comprising: 
a heating, ventilation, and air conditioning (HVAC) controller ([0031] thermostat 110) comprising:
a display for displaying one or more operating parameters of the HVAC controller ([Fig. 3A [0043]);
 an input/output port (Fig. 2 [0040] [0041] thermostat 110 includes control circuitry uses control wires 248 to control HVAC system 120, inherently through input/output port);
a communications port configured to send and/or receive messages to and from ([0041] network interface controller in thermostat 110 enabling wireless communication over networks, inherently including a communication port) an external server over a communications network (Fig. 5 [0050] cloud-based management server 516);
an energy storage device for powering at least part of the HVAC controller ([0045] a rechargeable battery); and one or more processor ([0041] one or more processors in thermostat 110) configured to:

Increase, in response to determine the user is proximate the HVAC controller, the polling rate so that changes to one or more of the operating parameters made at user device are communicated to the HVAC controller via the external server and displayed on the display of the HVAC controller with a first latency; and decrease, in response to determine the user is not proximate the HVAC controller, the polling rate so that changes to one or more of the operating parameters made at the user device are communicated to the HVAC controller via the external server and displayed on the display of the HVAC controller with a second latency; wherein the second latency is greater than the first latency ([0058] [0059], after thermostat has established communication with cloud-based management server, it may enter into a low power state; In low power state, long-polling communication mode with cloud-based server is maintained and data exchange may be infrequent, subject to long delay.  The thermostats will exit the low power state when a user proximity is detected, inherently exits the long-polling mode. [0050] [0051] [0053] [0061] [0077], a client device tablet 
send one or more control signals via the input/output port to control one or more building control components of the building in accordance with the one or more operating parameters of the building controller ([0077] thermostat receive the setting change request and changes the setting, inherently it uses the updated set points to send control signals to HVAC to control based on the new set points).
Mucignat does not explicitly teach:
determining the user proximity by:
receive, from a user device, location data which indicates a location of the user device;
determine, based on the location data, whether a distance between the user device and the HVAC controller is less than a threshold distance.
The operation information displayed is set points information.
Miller teaches:
receive, from a user device, location data which indicates a location of the user device (Fig. 7 [0102] [0105] portable device 142 – user device);
determine, based on the location data, whether a distance between the user device and the HVAC controller is less than a threshold distance (Fig. 7 [0102] [0105] base station 144 – HVAC controller);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mucignat to incorporate the teachings of Miller and Bruck because they all directed to taking control action based on proximity detection. Determining whether a distance between the user device and the HVAC controller is less than a threshold distance based on received user device location will help detect proximity of the user. Displaying the set points will help verify the set points are updated successfully when user is proximate to the HVAC controller.
Mucignat teaches:
[0031] … enclosure 100 illustrates a single-family dwelling type of enclosure using a learning thermostat 110 (also referred to for convenience as "thermostat 110") for the control of heating and cooling provided by an HVAC system 120….
[0043] A central display area 306 of cover 304 allows information related to the operation of the thermostat to be displayed while an outer area 310 of cover 304 may be made opaque using a paint or smoke finish. For example, central display area 306 may be used to display a current temperature as illustrated in FIG. 3A with the numerals, "75" indicating 75 degrees....
[0040] ... Overall operation of HVAC system 120 is selectively actuated by control electronics 212 communicating with thermostat 110 over control wires 248.
[0041] … Inside of thermostat 110 is control circuitry that electrically connects thermostat 110 to an HVAC system, such as HVAC system 120 shown in FIG. 1 and FIG. 2....
A network interface controller or NIC (not shown) is also provided within thermostat 110 enabling wireless communication over a private network such as a LAN and public networks or wide area networks (WANs) such as the Internet.
[0050] FIG. 5 illustrates thermostats and computers on a private network 502 connected to a cloud-based management server 516….
[0045] Operation of the microprocessors, wireless NIC and other electronics are powered by a rechargeable battery (not shown) located within the thermostat 110….
[0041] ... One or more microprocessors (not shown) inside thermostat 110 are available to perform various computations including a backplate processor in backplate 314 for processing information related to the operation and control of HVAC system 120. Another head unit processor (not shown) may be used to control the display and user interface portion in the head unit 312 portion of thermostat 110 and the network protocol.
[0059] Prior to entering low power state, each thermostat 110/112 sends a connection-opening long-polling packet to the thermostat communication server 620. When a response is not required for normal operational purposes (i.e., when the cloud-based management server 516 has no instructions or requests to render), cloud-based management server 516 maintains a long-polling communication with thermostats 110/112 allowing the communication channels to remain open even though the actual data exchanged may be infrequent or subject to long delays…., cloud-based management server 516 maintains the long-polling communication in a manner that preserves the entry in NAT table 518 by sending a keep-alive priority packet at regular keep-alive intervals….
cloud-based management server 516 updates this data in a device-battery-charge table 616 that includes a device address, a battery-level, and a keep-alive interval used for the corresponding communication channel. For example, device-battery charge table 616 provides that device address 76.21.3.203:1022 (corresponding to thermostat 110 by way of NAT table 518) has a "high" battery-level and a keep-alive interval set to 5000 time units. In contrast, device addresses 76.21.3.203:1044, 76.21.3.203:1921, and 76.21.3.203:1758 (corresponding to thermostat 112 by way of NAT table 518) in device-battery-charge table 616 all have a "low" battery-level and a longer keep-alive interval set to 10000.

    PNG
    media_image1.png
    884
    1217
    media_image1.png
    Greyscale

[0061] …, one embodiment further creates a power-priority table 618 that associates low and high battery levels reported from each thermostat with high thermostatic importance data or low thermostatic importance data…. data communications with data classified as high thermostatic importance data may be filtered and transmitted even when the battery is low since the data is considered of 
[0077] …, a client device, such as tablet 506 running thermostat access client 514 in FIG. 5, requests thermostat communication server to change a thermostat setting. (838) Thermostat communication server classifies request as a high thermostatic importance data type to be transmitted even though the battery on the thermostat is at a low level. (840 and 842) As a result, the thermostat receives the data transmission and fulfills the request to change the thermostat setting….
"[0058] … thermostat 110 and thermostat 112 have initiated and established their respective communication channels with cloud-based management server 516 and the router on private network 502 has created NAT table 518 as previously illustrated in FIG. 5. To preserve battery-charge, the thermostats 110/112 may enter into a low power state while waiting for either (i) a local event that merits wake-up, such as a particular temperature threshold being detected by the temperature sensors, or a detected proximity of a user detected by the proximity sensors,...
[0050] ... private network 502 is designed to provide network connectivity primarily within and near an enclosure, such as enclosure 100 in FIG. 1, connecting various devices together such a Smartphone 508, tablet 510, computer 512, thermostat 110 and remote thermostat 112. A router (not shown) in private network 502, such as integrated router 122 in FIG. 1, provides wired and wireless connectivity between these devices using a network protocol...
[0051] Thermostat access client 514 is a client application designed in accordance with aspects of the present invention to access a cloud-based management server 516 over public network 504.... thermostat access client 514 is implemented such that end users operate their Internet-accessible devices (e.g., desktop computers, notebook computers, Internet-enabled mobile devices, cellphones having rendering engines, or the like) that are capable of accessing and interacting with the cloud-based management server 516....
[0053] ... each thermostat access client 514 has access to a thermostat management account (not illustrated) on cloud-based management server 516 which allows thermostat access client 514 to interact with thermostat 110 or remote thermostat 112 in a variety of different ways. In some embodiments, thermostat access client 514 may be used to access sensor data previously collected from thermostat 110 and remote thermostat 112 then stored on cloud-based management server 516. In other embodiments, for example, thermostat access client 514 may be used to either remotely control or remotely configure thermostat 110. Thermostat access client 514 may also gather other information on thermostat 110 or remote thermostat 112 including a battery-level readings, firmware update levels, diagnostic data, or any other data exposed by the thermostats to thermostat access client 514.
Miller teaches:

    PNG
    media_image2.png
    711
    840
    media_image2.png
    Greyscale

, portable device 142, base station 144, and equipment 146….
[0105] On receiving an authorization signal, the base station activates a communications link between the base station and the portable device. The activation of the data link may require proximity of the portable device. For example, the portable device may need to be within a certain threshold radius of the base station, for example, four feet. The proximity detection allows improved safety of the device operation, by preventing an operator from being so far from the base station and/or equipment that they are not able to respond to emergencies. Proximity may be determined from signal strength, relative or absolute position data received from the portable device,…
Bruck teaches: 
[0045] ... information displayed on the electronic display 516 is illustrated in FIG. 5A, and includes central numerals 520 that are representative of a current setpoint temperature....

Regarding claim 2, Mucignat further teaches decreasing the polling rate in response to determining that the remote device is not proximate the building controller in order to conserve energy consumption from the energy storage device ([0058] entering a low power state to preserve battery charge).

Regarding claim 4, Mucignat further teaches the one or more operating parameters comprises a temperature setpoint ([0064] change a temperature setpoint).



Regarding claim 7, Bruck further teaches the one or more operating parameters comprises a start time of a schedule period of an operating schedule (Fig. 6D [0053] time of day the setpoint becomes active).

Regarding claim 8, Mucignat further teaches the one or more building control components comprise one or more HVAC components of the building (Figs 1. and 2 [0031] [0039]).

Regarding claims 9, 16-18, and 20, Mucignat and Bruck together teach the claimed HVAC controller. Therefore, they teach the system and method for implementing the HVAC controller. 

Regarding claim 13, Mucignat further teaches the message latency is dictated by the HVAC controller ([0058] [0059], after thermostat - the user interface device has established communication with cloud-based management server, it may enter into a low power state; In low power state, long-polling communication mode with cloud-based server is maintained and data exchange may be infrequent, subject to long delays.).



Regarding claim 15, Mucignat further teaches the one or more operating parameter changes received by the external server from the user device are communicated to the HVAC controller before the system sends one or more control signals to control the one or more building control components of the building in accordance with the one or more operating parameters changes (([0077] thermostat receive the setting change request from user device via server and changes the setting, inherently it sends control signals to HVAC to control based on the new setpoints after receiving the setpoints).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mucignat in view of Miller and Bruck as applied to Claims 1-2, 4, 6-9, 13-18 and 20 above, and further in view of Schwendinger US 20060017581 A12.

Regarding claim 5, the combination of Mucignat, Bruck and Miller does not explicitly teach the one or more operating parameters comprises a humidity setpoint.
Schwendinger teaches the one or more operating parameters comprises a humidity setpoint ([0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mucignat, Bruck and Miller to .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mucignat in view of Miller and Bruck as applied to Claims 1-2, 4, 6-9, 13-18 and 20 above, and further in view of Warren US 20120179300 A13.

Regarding claim 12, the combination of Mucignat, Bruck and Miller does not explicitly teach the user device is proximate the HVAC controller when a user of the user device is in range to observe one or more operating parameters displayed on the display of the HVAC controller.
Warren teaches the user device is proximate the HVAC controller when a user of the user device is in range to observe one or more operating parameters displayed on the display of the HVAC controller ([0038] sensors 370A and 370B can detect proximity in the range of about one meter to wake up thermostat - in range to observe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mucignat, Bruck and Miller to incorporate the teachings of Warren to determine the proximity when the user is in range to observe one or more operating parameters displayed on the display of the user interface device since doing so will help keep the user interface device in low energy mode when user is farther away to save more power.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.T./
Patent Examiner, Art Unit 2115





/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mucignat, Miller and Bruck are the prior arts of record
        2 Schwendinger is the prior arts of record
        3 Warren is the prior arts of record